Wright, J.,
dissenting. I respectfully dissent. I think we have taken a substantial step back from State ex rel. Natl. Broadcasting Co. v. Cleveland (1988), 38 Ohio St.3d 79, 526 N.E.2d 786, and its progeny. Further, I feel State ex rel. Scanlon v. Deters (1989), 45 Ohio St.3d 376, 544 N.E.2d 680, and State ex rel. Clark v. Toledo (1990), 54 Ohio St.3d 55, 560 N.E.2d 1313, were just decisions and most certainly not to be rejected by this court.
A.W. Sweeney, J., concurs in the foregoing dissenting opinion.